            Case 2:19-cr-00086-WFN    ECF No. 37      filed 02/12/20   PageID.76 Page 1 of 24
      .
      _




 1 William D. Hyslop                                                              FILED IN THE
                                                                              U.S. DISTRICT COURT
   United States Attorney                                               EASTERN DISTRICT OF WASHINGTON
 2
   Eastern District of Washington
                                                                         Feb 12, 2020
 3 David M. Herzog
                                                                             SEAN F. MCAVOY, CLERK
   Assistant United States Attorney
 4
   Post Office Box 1494
 5 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10
          UNITED STATES OF AMERICA,                       2: 19-CR-00086-WFN
11
12                              Plaintiff,                Plea Agreement

13                         V.                             Pursuant to Federal Rule of Criminal
14                                                        Procedure 11 (c )( 1)(C)

15        CHARLES JAY EGLET                               Global Disposition with the
16        (a/k/a "char.zard99" and "charlieeglet"),       State of Washington

17                              Defendant.                Court:
18                                                        Hon. Wm Fremming Nielsen
                                                          Senior United States District Judge
19
20
                Plaintiff United States of America, by and through William D. Hyslop, United
21
          States Attorney for the Eastern District of Washington, and David M. Herzog, Assistant
22
          United States Attorney, and the State of Washington, by and through Larry Haskell,
23
          Prosecuting Attorney for Spokane County, Washington, and Melissa Warrick, Deputy
.24
          Prosecuting Attorney, and Defendant Charles Jay Eglet, also known as "char.zard99"
25
          and "charlieeglet" ("Defendant"), both individually and by and through Mr. Roger
26
          Peven, Defendant's federal defense counsel, and Ms. Jocelyn Cook, Defendant's state
27
          defense counsel, agree to the following Plea Agreement.
28

          EGLET GLOBAL PLEA AGREEMENT - 1
       Case 2:19-cr-00086-WFN     ECF No. 37   filed 02/12/20   PageID.77 Page 2 of 24




 1                                         Introduction
 2         Defendant has been charged in state and federal court with a number of child
 3   exploitation offenses.
 4         On May 7, 2019, a federal Grand Jury returned an Indictment charging Defendant
 5 with Online Enticement of a Minor, in violation of 18 U.S.C. § 2422(b) (Count One);
 6   Sex Trafficking by Force, Fraud, or Coercion, in violation of 18 U.S.C. § 159l(a)(l),
 7 (b)(l) (Count Two); Child Sex Trafficking, in violation of 18 U.S.C. § 1591(a)(l),
 8 (b)(2) (Count 3); Receipt of Child Pornography, in violation of 18 U.S.C.
 9   § 2252A(a)(2)(A), (b)(l) (Count Four); Production of Child Pornography, in violation
10 of 18 U.S.C. § 2251(a), (e) (Count Five); and Possession of Child Pornography, in
11   violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2) (Count Six). Those charges arose from
12 Defendant's conduct with Minor Victim 1, who is from Spokane, Washington.
13         In August 2018, Defendant was charged in Spokane County Superior Court with
14 Rape of a Child in the Third Degree, in violation ofRCW § 9A.44.079 (Count One);
15   and Child Molestation in the Third Degree, in violation ofRCW § 9A.44.089 (Count
16 Two). Those charges arise from Defendant's conduct with Minor Victim 2, who is
17 from Moses Lake, Washington.
18         Defendant wishes to resolve all of these federal and state charges as part of a
19   single, global resolution. The United States Attorney's Office for the Eastern District of
20   Washington and the Spokane County Prosecutor's Office agree to such a resolution, as
21   set forth herein.
22          1.    Guilty Plea and Maximum Statutory Penalties
23         Pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(C), Defendant agrees to
24 plead guilty to Counts One and Two of an Information Superseding Indictment
25   charging him Production of Child Pornography, in violation of 18 U.S.C. § 2251(a), (e)
26   (Count One), and Online Enticement of a Minor, in violation of 18 U.S.C. § 2422(b)
27   (Count Two).
28

     EGLET GLOBAL PLEA AGREEMENT - 2
            Case 2:19-cr-00086-WFN       ECF No. 37    filed 02/12/20   PageID.78 Page 3 of 24




       1         Defendant understands that the charge in Count One, Production of Child
       2 Pornography, is a Class B felony. Defendant understands that the maximum penalty for
       3 this charge is 30 years in prison, and that the Court must impose a mandatory minimum
       4   sentence of no fewer than 15 years in prison. Defendant understands that he will also
       5 be subject to a fine of up to $250,000; a term of supervised release that will be at least 5
       6 years, and may be up to a lifetime; restitution; a $100 special penalty assessment, and
       7 registration as a sex offender. Defendant also understands that absent a finding of
       8   indigence by the Court, he will be subject to a $5,000 special assessment, pursuant to
       9 the Justice for Victims of Trafficking Act of 2015.
      10         Defendant understands that the charge in Count Two, Online Enticement of a
      11   Minor, is a Class A felony. Defendant understands that the maximum penalty for this
      12   charge is life in prison, and that the Court must impose a mandatory minimum sentence
      13   of no fewer than 10 years in prison. Defendant understands that he will also be subject
      14 to a fine of up to $250,000; a term of supervised release that will be at least 5 years, and
      15   may be up to a lifetime; restitution; a $100 special penalty assessment per count, and
      16 registration as a sex offender. Defendant also understands that absent a finding of
      17 indigence by the Court, he will be subject to a $5,000 special assessment per count,
      18   pursuant to the Justice for Victims of Trafficking Act of 2015.
      19         Accordingly, Defendant understands that if Defendant were sentenced
      20   consecutively on all of his federal charges, he would face a maximum sentencing
      21   exposure of a lifetime in prison, a lifetime of supervised release, a fine of up to
      22   $500,000, restitution, $200 in standard special assessments, and $10,000 in Special
      23   Assessments pursuant to the Justice for Victims of Trafficking Act of 2015.
      24         Defendant further understands that a violation of a condition of his federal
      25   supervised release carries an additional penalty of re-imprisonment for all or part of the
      26 term of supervised release, pursuant to 18 U.S.C. § 3583(e)(3), without credit for time
      27 previously served on post-release supervision. Defendant also specifically understands
      28 that he will be required to pay restitution and register as a sex offender.

i          EGLET GLOBAL PLEA AGREEMENT -3
-··
      Case 2:19-cr-00086-WFN      ECF No. 37   filed 02/12/20   PageID.79 Page 4 of 24




 1         2.    The Court is Not a Party to the Agreement
 2         Defendant understands and acknowledges that the Court is not a party to this Plea
 3 Agreement and may accept or reject this Plea Agreement. Defendant understands that
 4 sentencing is a matter that is solely within the discretion of the Court. Defendant
 5 understands that the Court is under no obligation to accept any recommendations made
 6 by the United States or Defendant; that the Court will obtain an independent report and
 7 sentencing recommendation from the U.S. Probation Office; and that the Court may, in
 8 its discretion, impose any sentence it deems appropriate up to the statutory maxima
 9 stated in this Plea Agreement.
10         Pursuant to Federal Rule of Criminal Procedure l l{c)(l){C), the United States
11   and Defendant agree that the appropriate disposition of the case is 270 months in
12 custody (22.5 years), to be followed by a term of supervised release between 20 years
13   and a lifetime. The United States and Defendant agree to make those sentencing
14 recommendations to the Court.
15         Pursuant to this Plea Agreement, the Spokane County Prosecutor's Office agrees
16 to dismiss all pending criminal charges against Defendant, and not to file new charges
17 arising from conduct by Defendant that occurred prior to the date that Defendant enters
18 a guilty plea in United States District Court on the charges set forth herein, so long as
19 the conduct giving rise to those charges was known to the Spokane County Prosecutor's
20 Office at the time Defendant enters a guilty plea in the above-captioned case.
21         Defendant understands that this Plea Agreement does not limit any law
22 enforcement agency or prosecuting authority from investigating and/or charging
23   Defendant with any new criminal conduct or violations of Supervised Release that arise
24 during or after his incarceration on these charges. Defendant acknowledges that no
25 promises of any type have been made to him with respect to the sentence the Court will
26 ultimately impose. Defendant understands that the Court is required to consider the
27 applicable Sentencing Guidelines range, but may depart upward or downward.
28

     EGLET GLOBAL PLEA AGREEMENT - 4                                                           .,
                                                                                               '··
      Case 2:19-cr-00086-WFN       ECF No. 37    filed 02/12/20   PageID.80 Page 5 of 24




 1         Defendant acknowledges that this Plea Agreement is entered pursuant to Fed. R.
 2 Crim. 11 (c)( 1)( C). Defendant understands that he may withdraw from this Plea
 3 Agreement if the Court imposes a term of imprisonment greater than 270 months.
 4         Defendant also understands that the United States may withdraw from this Plea
 5 Agreement if the Court imposes a term of imprisonment of less than 270 months or a
 6 term of supervised release less than 20 years.
 7         Defendant acknowledges that if either the United States or Defendant
 8 successfully withdraws from this Plea Agreement, the Plea Agreement becomes a
 9 nullity, and neither the United States, nor the Spokane County Prosecutor's Office are
10 bound by any representations within it.
11         The United States and Defendant acknowledge that the imposition of a fine,
12 restitution, or conditions of supervised release are not part of the Rule 1 l(c)(l)(C)
13   nature of this Plea Agreement; that the United States and Defendant are each free to
14 make any recommendation they deem appropriate as to the imposition of a fine,
15   restitution, or conditions of supervised release; and that the Court will exercise its
16 discretion with regard to the imposition of a fine, restitution, or conditions of supervised
17 release. Defendant acknowledges that he may not withdraw from this Plea Agreement
18 based on the Court's decisions regarding a fine, restitution, or conditions of supervised
19 release.
20         3.     Effect on Immigration Status
21         Defendant recognizes that pleading guilty may have consequences with respect to
22 his immigration status if he is not a citizen of the United States. Under federal law, a
23   broad range of crimes may be removable offenses, including the offense to which
24 Defendant is pleading guilty. Removal and other immigration consequences are the
25   subject of a separate proceeding, however, and Defendant understands that while
26 deportation and/or removal appears to be a virtual certainty ifhe is not a citizen of the
27 United States, no one, including his attorney or the District Court, can predict with
28 absolute certainty the effect of his conviction on his immigration status. Defendant

     EGLET GL©BAL PLEA AGREEMENT - 5
        Case 2:19-cr-00086-WFN       ECF No. 37     filed 02/12/20   PageID.81 Page 6 of 24



 1 nevertheless affirms that he wants to plead guilty regardless of any immigration
 2    consequences that his plea may entail, even if automatic removal from the United States
 3    is a virtual certainty if he is not a United States citizen.
 4          4.      Waiver of Constitutional Rights
 5          Defendant understands that by entering this plea of guilty, Defendant is
 6    knowingly and voluntarily waiving certain constitutional rights, including:
 7                  a.     The right to a jury trial;
 8                  b.     The right to see, hear and question the witnesses;
 9                  C.     The right to remain silent at trial;
10                  d.     The right to testify at trial; and
11                  e.     The right to compel witnesses to testify.
12           While Defendant is waiving certain constitutional rights, Defendant understands
13    that Defendant retains the right to be assisted through the sentencing and any direct
14    appeal of the conviction and sentence by an attorney, who will be appointed at no cost if
15    Defendant cannot afford to hire an attorney. Defendant specifically waives his right to
16    challenge the constitutionality of any of the statutes of conviction.
17           5.    Elements of the Offenses
18          Count One: Production o(Child Pornography
19          To convict Defendant of Production of Child Pornography, in violation of 18
20    U.S.C. § 225l(a), (e), the United States would have to prove the following elements
21    beyond a reasonable doubt:
22                 a.     First, between on or about July 4, 2018, and on or about August 23,
23                         2018, within the Eastern District of Washington, Defendant
24                         employed, used, persuaded, induced, coerced or enticed a minor to
25                         take part in sexually explicit conduct for the purpose of producing a
26                        visual depiction of that conduct;
27                 b.     Second, at the time of Defendant's conduct, Minor Victim 1 was a
28.                       minor, that is, she had not attained the age of,eighteen years; and

      EGLET GLOBAL PLEA AGREEMENT - 6
       Case 2:19-cr-00086-WFN      ECF No. 37    filed 02/12/20   PageID.82 Page 7 of 24




 1                C.     Third, such visual depiction was produced using materials that had
 2                       been mailed or shipped or transported in and affecting interstate or
 3                       foreign commerce by any means, including by computer.
 4         Count Two: Online Enticement of a Minor
 5         To convict Defendant of Online Enticement of a Minor, in violation of 18 U.S.C.
 6 § 2422(b), the United States would have to prqve the following elements beyond a
 7 reasonable doubt:
 8                a.     First, on or about June 5, 2018, within the Eastern District of
 9                       Washington, Defendant knowingly persuaded, induced, enticed, or
10                       coerced Minor Victim 2 to engage in sexual activity;
11                b.     Second, Defendant did so by communicating with Minor Victim 2
12                       using the Internet, which is a means and facility of interstate and
13                       foreign commerce;
14                C.     Third, Minor Victim 2 had not attained the age of eighteen years;
15                       and
16                d.     Fourth, the sexual activity was one for which a person could be
17                       charged with a criminal offense.
18         6.     Factual Basis and Statement of Facts
19         The United States and Defendant stipulate and agree that the following facts are
20   accurate; that the United States could prove these facts beyond a reasonable doubt at
21   trial; and that these facts constitute an adequate factual basis for Defendant's guilty
22 plea.
23         This factual basis and statement of facts does not preclude either party from
24 presenting and arguing, for sentencing purposes, additional facts which are relevant to
25   the Guidelines computation or sentencing, unless otherwise prohibited in this
26 Agreement.
27
28

     EGLET GLOBAL PLEA AGREEMENT - 7
       Case 2:19-cr-00086-WFN    ECF No. 37    filed 02/12/20   PageID.83 Page 8 of 24




 1                                      Summary of Facts
 2         Beginning in May 2018, and continuing through at least August 23, 2018, within
 3 the Eastern District of Washington, Defendant knowingly engaged in federal child
 4 exploitation offenses with Minor Victim 1, who was 14 years old at the time, and Minor
 5 Victim 2, who was 15 years old at the time. Defendant acknowledges that the Internet
 6 is a means and facility of interstate and foreign commerce, and that all communications
 7 that use the Internet affect interstate commerce.
 8         Defendant acknowledges that he committed the federal crime of Production of
 9 Child Pornography because he knowingly employed, used, persuaded, induced, enticed,
10 and coerced Minor Victim 1 to take part in sexually explicit conduct for the purpose of
11   producing visual depictions of that conduct, and that he used his white Samsung cellular
12 telephone, which was manufactured outside the State of Washington, to record himself
13   having sexual intercourse with Minor Victim 1.
14         Defendant acknowledges that he committed the federal crime of Online
15 Enticement because he used the Internet to persuade, induce, entice, and coerce Minor
16 Victim 2 to engage in sexual intercourse with him, which is an activity for which
17 Defendant could be charged with a crime under Washington law.
18                     Defendant's Child Pornography Production Conduct
19         Beginning in the summer of 2018, Defendant used Snapchat to reach out to
20 Minor Victim 1, who was then 14 years old. Minor Victim 1 told Defendant that she
21   was 14 years old; Defendant told Minor Victim 1 that he was younger than his true age
22 of 29 years old. When Minor Victim 1 told Defendant that she was going to start taking
23   classes as a freshman at a high school in Spokane that fall, Defendant told Minor
24   Victim 1 that he went to that school. In fact, Defendant was an assistant football coach
25   at that school.
26         On or around July 4, 2018, Defendant made arrangements to meet up with Minor
27 Victim 1 in person to engage in sexual activity at the parking lot of a Catholic church in
28   Spokane. Based on Defendant's statements to Minor Victim 1, she believed she would
     EGLET GLOBAL PLEA AGREEMENT - 8
       Case 2:19-cr-00086-WFN    ECF No. 37    filed 02/12/20   PageID.84 Page 9 of 24




 1 be meeting someone younger than 29 years old, Defendant's true age. Minor Victim 1
 2 told Defendant that she was uncomfortable and wanted to leave, but Defendant
 3 convinced her to stay and engage in sexual intercourse with him.
 4         Following that first interaction, Defendant used the Internet to request that Minor
 5 Victim 1 send him images of herself naked, including images depicting her
 6 masturbating and lewd and lascivious images of her genitalia. Minor Victim 1 sent
 7 Defendant the images he requested. Defendant also met up with Minor Victim 1 twice
 8 or three times a week until August 2018, and Defendant engaged in oral sex, vaginal
 9   sex, or both, with Minor Victim 1 each time they met.
10         On August 23, 2018, Defendant engaged in sexual intercourse with Minor Victim
11   1 in a house in Spokane. Defendant recorded that sexual conduct on his white Samsung
12 cellular telephone, including lewd and lascivious images of Minor Victim 1's genitalia.
13   Defendant acknowledges that his cellular telephone was produced outside the state of
14 Washington, and the refore, he produced images of child pornography of Minor Victim
15   1 using materials that had been mailed or shipped or transported in and affecting
16   interstate or foreign commerce by any means.
17                          Defendant's Online Enticement Conduct
18         In May 2018, Defendant used Snapchat to reach out to Minor Victim 2, who was
19 then 15 years old. Snapchat is an online-based digital application that allows users to
20   communicate and send images back and forth using the Internet. Defendant added
21   Minor Victim 2 as a "friend" on snapchat. Minor Victim 2 did not know who
22   Defendant was.
23         Defendant knowingly misrepresented his age to Minor Victim 2 by telling her
24 that he was yotmger than 29 years old, his true age. Minor Victim 2 told Defendant that
25   she was 15 years old and attended high school in Moses Lake, Washington.
26         On June 5, 2018, Minor Victim 2 stayed the night with her aunt at Northern
27   Quest Hotel & Casino, within the Eastern District of Washington. While Minor Victim
28   2 was at Northern Quest, Defendant communicated with her via Snapchat and text

     EGLET GLOBAL PLEA AGREEMENT - 9
      Case 2:19-cr-00086-WFN     ECF No. 37    filed 02/12/20   PageID.85 Page 10 of 24



 1 messages, each of which use the Internet to facilitate online communications. In those
 2 communications, Defendant knowingly persuaded, induced, enticed, and coerced Minor
 3 Victim 2 to engage in sexual activity with him. Minor Victim 2 met Defendant in the
 4 hallway between the hotel lobby and the parking garage. Defendant took Minor Victim
 5 2 to his car, which was in the casino parking lot, and engaged in penetrative vaginal
 6 sexual intercourse with Minor Victim 2.
 7         Defendant acknowledges that he used the Internet to entice Minor Victim 2 to
 8 engage in sexual intercourse, which is conduct for which Defendant could be charged
 9 with a crime, namely, Rape of a Child in the Third Degree, in violation of the Revised
10 Code of Washington, Section 9A.44.079.
11         7.     Agreements To Dismiss and Not File Additional Charges
12         The United States Attorney's Office for the Eastern District of Washington and
13   the Spokane County Prosecutors' Office agree not to bring additional charges against
14 Defendant based on information in their possession at the time of this Plea Agreement,
15   unless Defendant breaches this Plea Agreement prior to sentencing in this case.
16         Defendant understands that the United States Attorney's Office for the Eastern
17 District of Washington and the Spokane County Prosecutors' Office are each free to
18   criminally prosecute Defendant for any other past unlawful conduct or any unlawfu~
19 conduct that occurs after the date of this Plea Agreement, so long as that conduct was
20 not known to the United States Attorney's Office for the Eastern District of Washington
21   and/or the Spokane County Prosecutors' Office, respectively, on the date that Defendant
22   enters into a federal guilty plea based on this Plea Agreement.
23         At sentencing, the United States agrees to dismiss the underlying Indictment,
24 which charges Defendant with the following:
25               a.     Online Enticement of a Minor, in violation of 18 U.S.C. § 2422(b)
26                      (Count One);
27               b.     Sex Trafficking by Force, Fraud, or Coercion, in violation of 18
28                      U.S.C. § 1591(a)(l), (b)(l) (Count Two);

     EGLET GLOBAL PLEA AGREEMENT - 10
      Case 2:19-cr-00086-WFN      ECF No. 37   filed 02/12/20   PageID.86 Page 11 of 24




 1                C.    Child Sex Trafficking, in violation of 18 U.S.C. § 1591(a)(l), (b)(2)
 2                      (Count Three);
 3                d.    Receipt of Child Pornography, in violation of 18 U.S.C.
 4                      § 2252A(a)(2)(A), (b)(1) (Count Four);
 5                e.    Production of Child Pornography, in violation of 18 U.S.C.
 6                      § 2251(a), (e) (Count Five); and
 7                f.    Possession of Child Pornography, in violation of 18 U.S.C.
 8                      § 2252A(a)(5)(B), (b)(2) (Count Six).
 9         At or after the time of sentencing in Defendant's federal case, the Spokane
10   County Prosecutor's Office agrees to dismiss the following currently-pending charges
11   in Spokane County Superior Court:
12                a.    Rape of a Child in the Third Degree, in violation of RCW
13                      § 9A.44.079 (Count One); and
14                b.    Child Molestation in the Third Degree, in violation of RCW
15                      § 9A.44.089 (Count Two).
16         8.     United States Sentencing Guideline Calculations
17         Defendant understands that the advisory United States Sentencing Guidelines
18   (hereinafter "U.S.S.G.") are applicable to this case and that the Court will determine his
19   applicable sentencing guideline range at the time of sentencing.
20         Defendant understands that the United States is free to make any arguments
21   regarding the application and effect of the United States Sentencing Guidelines, without
22   limitation. Specifically, Defendant understands that the United States anticipates
23   making the following arguments regarding Defendant's Guidelines calculations.
24                a.    Base Offen_se Level and Enhancements Under Chapters 2 and 3·
25         The United States anticipates arguing that the following offense level·and
26   enhancement calculations apply:
27
28

     EGLET GLOBAL PLEA AGREEMENT-. 11
      Case 2:19-cr-00086-WFN      ECF No. 37    filed 02/12/20   PageID.87 Page 12 of 24




 l   Production of Child Pornography in violation of 18 U.S.C. § 225l(a), (e):
 2
      Base Offense Level and Adjustments                              Guideline Section
 3    Child Pornography Production                               32   U.S.S.G. § 2G2.l(a)
      Victim Between 12-16 years old                             +2   U.S.S.G. § 2G2. l(b)(l)
 4
      Sexual act and sexual contact                              +2   U.S.S.G. § 2G2.l(b)(2)(A)
 5    Knowing Distribution of Images from Victim to              +2   U.S.S.G. § 2G2.l(b)(3)
 6    Defendant
      Use of a computer to solicit participation                 +2 U.S.S.G. § 2G2.l(b)(6)(B)
 7    Total                                                      40
 8
     Online Enticement, in violation of 18 U.S.C. § 2422(b):
 9

10    Base Offense Level and Adjustments                              Guideline Section
      Attempted Enticement                                       28   U.S.S.G. § 2Gl.3
11
      Knowing Misrepresentation of Defendant's Age               +2   U.S.S.G. § 2G 1.3(b)(2)
12    Use of a Computer                                          +2   U.S.S.G. § 2G 1.3(b)(3)
13    Commission of a Sex Act                                    +2   U.S.S.G. § 2G l.3(b)(4)
      Total                                                      34
14
15                b.     Grouping Analysis Under U.S.S.G. § 3Dl .4
16         The United States anticipates arguing that Defendant's two counts of conviction
17   do not group, because they involved different victims, and that the offense levels for
18   those counts are 40 and 34, respectively. See U.S.S.G. §§ 202.1 ( d)(l ), 2G 1.3(d)(l ),
19   3D 1.2(d). The United States anticipates arguing that Defendant accrued 1.5 Units,
20   which results in a I-level increase to Defendant's highest offense level, pursuant to
21   U.S.S.G. § 3Dl.4. Accordingly, the United States anticipates arguing that Defendant's
22   highest offense level of 40 is increased by 1 level, yielding an offense level of 41, prior
23   to any reduction for acceptance of responsibility or any adjustments pursuant to Chapter
24   4. U.S.S.G. § 3Dl.4.                                                                          I   •



25                C.    Repeat and Dangerous Sex Offender
26         The United States anticipates arguing that Defendant's Offense Level is increased
27   by an additional five (5) levels because he is a Repeat and Dangerous Sex Offender
28   pursuant to U.S~S.G. § 4Bl.5(b)(l), based on the following analysis.

     EGLET GLOBAL Pt;EA AGREEMENT - 12
      Case 2:19-cr-00086-WFN     ECF No. 37    filed 02/12/20   PageID.88 Page 13 of 24




 1         Each of Defendant's offenses of conviction is a "covered sex crime" under
 2   U.S.S.G. § 4B 1.5(b)(1) because each offense is an "offense, perpetrated against a
 3 minor" under 18 U.S.C. §§ 2251(a), (e) and 2422(b), which arise under Chapter 110 and
 4   117 of the United States Code, respectively, and they are not crimes of transmitting
 5   information about a minor or filing a factual statement about an alien individual.
 6 U.S.S.G. § 4Bl.5, App. Note 2.
 7         Defendant also engaged in a pattern of activity involving prohibited sexual
 8 conduct with a minor by engaging on at least two occasions in "prohibited sexual
 9   conduct with a minor." U.S.S.G. § 4B 1.5, App. Note 4(B)(i). For purposes of
10   subsection (b) of U.S.S.G. § 4B 1.5, "prohibited sexual conduct" includes "any offense
11   described in 18 U.S.C. § 2426(b)(l)(A) or (B)" as well as "the production of child
12   pornography[.]" U.S.S.G. § 4B 1.5, App. Note 4(A).
13         Defendant's recording of himself having sexual intercourse with Minor Victim 1
14 at his parents' home constitutes "the production of child pornography" and Defendant's
15   online enticement of Minor Victim 2 qualifies as an offense described in 18 U.S.C.
16   § 2426(b)(l)(A) because it arises under Chapter 117 of the United States Code.
17   U.S.S.G. § 4Bl.5(b)(l), App. Notes 1, 2, and 4, and 18 U.S.C. § 2426(b)(l)(A).
18               d.      No Other Agreements
19         The United States and Defendant are each free to seek and recommend additional
20   sentencing Guidelines enhancements, departures, and downward or upward variances,
21   so long as their final sentencing recommendations to the Court include a
22   recommendation of 270 months of incarceration, as set forth in this Rule 1 l(c)(l)(C)
23   Plea Agreement.
24         Defendant understands that the United States may raise arguments and seek
25   sentencing increases based on Defendant's uncharged conduct, conduct set forth in
26   charges that will be dismissed pursuant to this Agreement, and all of Defendant's
27   relevant conduct.
28

     EGLET GLOBAL PLEA AGREEMENT - 13
      Case 2:19-cr-00086-WFN       ECF No. 37    filed 02/12/20   PageID.89 Page 14 of 24




 1                e.     Acceptance of Responsibility
 2         If Defendant pleads guilty and demonstrates a recognition and an affirmative
 3   acceptance of personal responsibility for the criminal conduct; provides complete and
 4   accurate information during the sentencing process; does not commit any obstructive
 5 conduct; accepts this Plea Agreement; and signs and provides this Plea Agreement for
 6   filing with the court prior to February 12, 2020, the United States will move for a three-
 7 level downward adjustment in offense level for his timely acceptance of responsibility,
 8 pursuant to U.S.S.G. § 3El.l(a) and (b).
 9         Defendant and the United States agree that the United States may at its option
10 and upon written notice to Defendant, not recommend a three-level downward
11   reduction for acceptance of responsibility if, after his guilty plea but prior to the
12   imposition of sentence, he is charged or convicted of any criminal offense or tests
13   positive for any controlled substance.
14                f.     United States' Calculation of the Guidelines
15         The United States anticipates arguing that Defendant's base offense level,
16 enhancements, and adjustments yield an overall offense level of 43 under the United
17   States Sentencing Guidelines. Defendant understands that based on its calculations, the
18   United States anticipates recommending that the Court conclude that Defendant's
19   Guidelines range is life in prison.
20                g.     Criminal History
21         The United States and Defendant understand that Defendant's criminal history
22   computation is tentative and that ultimately Defendant's criminal history category will
23   be determined by the Court after review of the Presentence Investigative Report. The
24   United States and Defendant have made no agreement and make no representations as
25   to the criminal history category, which will be determined after the Presentence
26   Investigative Report is completed.
27
28

     :.EGLET GLOBAL PLEA AGREEMENT - 14
      Case 2:19-cr-00086-WFN      ECF No. 37   filed 02/12/20   PageID.90 Page 15 of 24




 1         9.     Incarceration
 2         The United States and Defendant agree that this plea agreement is entered
 3   pursuant to Federal Rule of Criminal Procedure 11 (c )( 1)(C), and that the appropriate
 4   disposition of the case is a sentence of 270 months of incarceration, to be followed by a
 5 period of supervised release between 20 years and a lifetime. The United States and
 6   Defendant each agree to recommend a sentence within those parameters.
 7         The United States understands that Defendant will seek, and the Court may
 8 recommend, that the United States Bureau of Prisons give Defendant credit for time he
 9   has served in state custody. The United States agrees not to object to any such
10   recommendation by the Court.
11         10.    Supervised Release
12         The United States and Defendant each agree to recommend that the Court impose
13   a period of supervised release between 20 years and a lifetime, and that Defendant's
14   terms of supervised release will include the following special condition, in addition to
15   the standard conditions of supervised release and the special conditions of supervised
16 release that are imposed in all child sex offender cases in this District:
17                a.    Defendant shall not contact, in any manner, any identified victim in
18                      this case, nor any person with whom Defendant communicated
19                      online while that person was a minor. Defendant acknowledges that
20                      this condition is the equivalent of a state court keep-away order.
21                b.    The United States Probation Officer may conduct, upon reasonable
22                      suspicion, and with or without notice, a search of Defendant's
23                      person, residences, offices, vehicles, belongings, and areas under
24                      Defendant's exclusive or joint control.
25                C.    Defendant shall report to the Probation Office any and all electronic
26                      communications service accounts, as defined in 18 U.S.C.
27                      § 2510(15) used for user communications, dissemination and/or
28                      storage of digital media files (i.e. audio, video, images). This

     EGLET GLOBAL PLEA AGREEMENT - 15
      Case 2:19-cr-00086-WFN      ECF No. 37   filed 02/12/20   PageID.91 Page 16 of 24




 1                      includes, but is not limited to, email accounts, social media
 2                      accounts, and cloud storage accounts. Defendant shall provide each
 3                      account identifier and password, and shall report the creation of new
 4                      accounts, changes in identifiers and/or passwords, transfer,
 5                      suspension and/or deletion of any account within 5 days of such
 6                      action. Failure to provide accurate account information may be
 7                      grounds for revocation. The Probation Office is permitted to access
 8                      and search any accounts using Defendant's credentials pursuant to
 9                      this condition only when reasonable suspicion exists that Defendant
10                      has violated a condition of his supervision and that the accounts to
11                      be searched contain evidence of this violation.
12         11.    Criminal Fine
13         The United States and Defendant are free to make whatever recommendation
14   concerning the imposition of a criminal fine that they believe is appropriate.
15         12.    Mandatory Special Penalty Assessment
16         Defendant agrees to pay the $200 mandatory special penalty assessment to the
17   Clerk of Court for the Eastern District of Washington, at or before sentencing, pursuant
18   to 18 U.S.C. § 3013, and agrees to provide a receipt from the Clerk to the United States
19   before sentencing as proof of this payment.
20         Defendant agrees that pursuant to the JVTA, an additional mandatory special
21   assessment of $5,000 must be imposed upon conviction, absent a judicial finding of
22   indigence.
23         13.    Payments While Incarcerated
24         If Defendant lacks the financial resources to pay the monetary obligations
25   imposed by the Court, Defendant agrees to earn money toward these obligations by
26   participating in the Bureau of Prisons' Inmate Financial Responsibility Program.
27
28

     EGLET GLOBAL PLEA AGREEMENT - 16
       Case 2:19-cr-00086-WFN      ECF No. 37    filed 02/12/20   PageID.92 Page 17 of 24




 1          14.    Restitution
 2          The United States and Defendant agree that restitution is required. See 18 U.S.C.
 3    §§ 2248, 2259, 3663A, and 3664. Pursuant to 18 U.S.C. § 3663(a)(3), Defendant
 4    voluntarily agrees to pay the agreed-upon restitution amount for all losses to all victims
 5    caused by Defendant's individual conduct, in exchange for the United States not
 6    bringing additional potential charges, regardless of whether counts of the Indictment
 7    dealing with such losses will be dismissed as part of this Plea Agreement. With respect
 8 to restitution, the United States and Defendant agree to the following:
 9                 a.     Restitution Amount and Interest
10          The United States and Defendant hereby stipulate and agree that, pursuant to 18
11    U.S.C. §§ 3663, 3663A and 3664, the Court should order restitution in an amount to be
12    determined at or before sentencing. The United States and Defendant agree that interest
13    on this restitution amount, if any, should be waived.
14                 b.     Payments
15          To the extent that the Court orders restitution, the United States and Defendant
16    agree that the Court will set a restitution payment schedule based on his financial
17 · circumstances. See 18 U.S.C. § 3664(±)(2), (3)(A). Regardless, Defendant agrees to
18    pay not less than 10% of his net monthly income towards his restitution obligation.
19                 C.     Treasury Offset Program and Collection
20          Defendant understands the Treasury Offset Program ("TOP") collects delinquent
21    debts owed to federal agencies. If applicable, the TOP may take part or all of
22    Defendant's federal tax refund, federal retirement benefits, or other federal benefits and
23    apply these monies to Defendant's restitution obligations. See 26 U.S.C. § 6402(d); 31
.24   U.S.C. § 3720A; B1 U.S.C. § 3716.
25          Defendant also understands the United States may, notwithstanding the Court-
26    imposed payment schedule, pursue other avenues to ensure the restitution obligation is
27    satisfied, including, but not limited to, garnishment of available funds, wages, or assets.
28    See 18 U.S.C. §§ 3572, 3613, and 3664(m).

      EGLET GLOBAL PLEA AGREEMENT - 17                                           ·;t •
      Case 2:19-cr-00086-WFN       ECF No. 37     filed 02/12/20   PageID.93 Page 18 of 24




 1         Nothing in this acknowledgment shall be construed to limit Defendant's ability to
 2   assert any specifically identified exemptions as provided by law, except as set forth in
 3 this Plea Agreement.
 4         Until a fine or restitution order is paid in full, Defendant agrees fully to disclose
 5 all assets in which he has any interest or over which he exercises control, directly or
 6 indirectly, including those held by a spouse, parent, nominee, or third party. Until such
 7 time as the fine or restitution order is paid in full, Defendant agrees to provide waivers,
 8 consents or releases requested by the U.S. Attorney's Office to access records to verify
 9 the financial information.
10                d.     Notifications and Waivers
11         Defendant agrees to notify the Court and the United States of any material
12   change in his economic circumstances (e.g., inheritances, monetary gifts, changed
13   employment, or income increases) that might affect his ability to pay restitution. See 18
14 U.S.C. § 3664(k). This obligation ceases when the restitution is paid-in-full.
15          Defendant agrees to notify the United States of any address change within 30
16   days of that change. See 18 U.S.C. § 3612(b)(l)(F). This obligation ceases when the
17 restitution is paid-in-full.
18          Defendant acknowledges that the Court's decision regarding restitution is final,
19 non-appealable, and not part of the Rule 11 ( c)( 1)( C) nature of this Plea Agreement; that
20   is, even if Defendant is unhappy with the amount of restitution ordered by the Court,
21   that will not be a basis to withdraw his guilty pleas, withdraw from this Plea
22   Agreement, or appeal his convictions, sentence, or restitution order.
23          15.   Judicial Forfeiture
24         Defendant agrees to voluntarily forfeit and relinquish all right, title, and interest
25   he has in the following listed assets to the United States, including but not limited to:
26   one Samsung cellular telephone, model SM-G925V, ESN 990004867973616.
27         Defendant stipulates that he is the sole owner of the assets identified herein and
28   that no one else has an interest in the assets.

     EGLET GLOBAL PLEA AGREEMENT - 18                              1;
      Case 2:19-cr-00086-WFN      ECF No. 37     filed 02/12/20   PageID.94 Page 19 of 24




 1         Defendant acknowledges that the assets listed above, which Defendant is
 2 agreeing to forfeit, are subject to forfeiture as property used or intended to be used in
 3 any manner or part to commit or to facilitate the commission the offenses to which
 4 Defendant is pleading guilty, pursuant to 18 U.S.C. § 2253 (Production of Child
 5 Pornography, in violation of 18 U.S.C. § 2251(a), (e) (Count One)) and 18 U.S.C.
 6 § 2428 (Enticement of a Minor, in violation of 18 U.S.C. § 2422(b) (Count Two)).
 7         Defendant agrees to take all steps as requested by the United States to pass clear
 8 title to the assets to the United States and to testify truthfully in any forfeiture
 9 proceedings. Defendant agrees to hold harmless all law enforcement agents and the
10 United States, its agents, and its employees from any claims whatsoever arising in
11   connection with the seizure, abandonment, or forfeiture of any asset covered by this
12 Plea Agreement.
13         Defendant further agrees to waive all constitutional and statutory challenges in
14 any manner (including direct appeal, habeas corpus, or any other means) to any
15   forfeiture carried out in accordance with this Plea Agreement on any grounds, including
16 that the forfeiture constitutes an excessive fine or punishment. Defendant knowingly
17 and voluntarily waives his right to a jury trial on the forfeiture of the assets. Defendant
18 waives oral pronouncement of forfeiture at the time of sentencing, and any defects that
19 may pertain to the forfeiture. Defendant waives further notice of any federal, state, or
20   local proceedings involving the forfeiture of the seized assets that Defendant is agreeing
21   to forfeit in this Plea Agreement.
22         16.    Notice of Sex Offender Registration
23         Defendant has been advised and understands, that as a convicted sex offender,
24 under the Sex Offender Registration and Notification Act, a federal law, Defendant
25   must register and keep the registration current in each of the following jurisdictions: the
26   location of Defendant's residence, the location of Defendant's employment; and, if
27 Defendant is a student, the location of Defendant's school.
28

     EGLET GLOBAL PLEA AGREEMENT~· 19
      Case 2:19-cr-00086-WFN     ECF No. 37    filed 02/12/20   PageID.95 Page 20 of 24




 1         Registration will require that Defendant provide information that includes name,
 2 residence address, and the names and addresses of any places at which Defendant is or
 3 will be an employee or a student. Defendant understands that Defendant must update
 4   Defendant's registrations not later than three business days after any change of name,
 5 residence, employment, or student status. Defendant understands that failure to comply
 6 with these obligations subjects Defendant to prosecution for failure to register under
 7   federal law, 18 U.S.C. § 2250, which is punishable by a fine or imprisonment, or both.
 8          17.    Additional Violations of Law Can Void Plea Agreement
 9         Defendant and the United States agree that the United States may at its option
10   and upon written notice to Defendant, withdraw from this Plea Agreement or modify its
11   recommendation for sentence if, after Defendant's guilty plea and prior to the
12   imposition of sentence, Defendant is charged or convicted of any criminal offense
13   whatsoever or if Defendant tests positive for any controlled substance.
14          18.    Waiver of Appeal Rights and Collateral Attack
15         Defendant is aware that 18 U.S.C. § 3742 affords Defendant the right to appeal
16 Defendant's sentence. Acknowledging this, Defendant knowingly and voluntarily
17 agrees to waive all constitutional and statutory rights to appeal his conviction and
18   sentence so long as the Court sentences Defendant within the terms of this Rule
19   11 (c)(1 )(C) Plea Agreement: 270 months of incarceration, to be followed by a term of
20   Supervised Release between 20 years and the remainder of Defendant's lifetime.
21         Defendant's appellate waiver includes, but is not limited to, challenges to the
22   following: the terms of this Plea Agreement, Defendant's guilty plea, venue, the amount
23   of restitution ordered by the Court, any Guidelines enhancements applied by the Court,
24   the reasonableness of the Court's sentence, any fine or Special Assessment imposed by
25   the Court, any terms of supervised release imposed by the Court, and any statutes of
26   limitation.
27         Defendant expressly waives Defendant's right to file any post-conviction motion
28 attacking Defendant's mental competence, plea, conviction, and/or sentence, including

     EGLET GLOBAL PLEA AGREEMENT - 20
      Case 2:19-cr-00086-WFN      ECF No. 37   filed 02/12/20     PageID.96 Page 21 of 24



 1 motions pursuant to 28 U.S.C. § 2255, 28 U.S.C. § 2241, and 18 U.S.C. § 3742, except
 2   a motion based on ineffective assistance of counsel arising from information not now
 3   known by Defendant and which, in the exercise of due diligence, could not be known
 4   by Defendant by the time the Court imposes sentence.
 5         Nothing in this Agreement shall preclude the United States from opposing any
 6   post-conviction motion for a reduction of sentence or other attack of the conviction or
 7   sentence, including, but not limited to, proceedings pursuant to 28 U.S.C. § 2255.
 8         19.    Withdrawal or Vacatur of Defendant's Plea
 9         If Defendant successfully moves to withdraw or vacate his plea, dismiss the
10   underlying charges, or reduce or set aside his sentence on the counts to which he is
11   pleading guilty, then the following provisions will apply:
12                a.    This Plea Agreement shall become null and void;
13                b.    The United States and Spokane County may prosecute Defendant on
14                      any count to which he has pleaded guilty;
15                C.    The United States and Spokane County may reinstate any counts
16                      that have been dismissed, have been superseded by the filing of an
17                      Information, or were not charged because of this Agreement;
18                d.    The United States and Spokane County may file any new charges
19                      that would otherwise be barred by this Agreement;
20                e.    The United States and Spokane County may prosecute Defendant on
21                      all available charges involving or arising from the incidents charged
22                      in any charging instrument in this case or the case in Spokane
23                      County;
24               f.     The decision to pursue any or all of these options is solely in the
25                      discretion of the United States Attorney's Office and/or the
26                      Prosecuting Attorney's Office for Spokane County;
27               g.     Defendant agrees to waive any objections, motions, and defenses he
28                      might have to the United States' or Spokane County's decision

     EGLET GLOBAL PLEA AGREEMENT - 21                                              I   ,
            Case 2:19-cr-00086-WFN       ECF No. 37   filed 02/12/20   PageID.97 Page 22 of 24




 1                             about how to proceed, including a claim that the United States has
 2                             violated Double Jeopardy; and
 3                      h.     Defendant agrees not to raise any objections based on the passage of
 4                             time, including but not limited to, alleged violations of any statutes
 5                             of limitation or any objections based on the Speedy Trial Act or the
 6                             Speedy Trial Clause of the Sixth Amendment.
 7               20.    Global Disposition for Charged Conduct
 8               The Spokane County Prosecutor's Office agrees to dismiss, and not file, criminal
 9         charges against Defendant as set forth herein. Defendant acknowledges that if
10 Defendant successfully withdraws from his federal guilty plea, all representations from
11         the Spokane County Prosecutor's Office will be null and void. The Spokane County
12         Prosecutor's Office makes no representations about prosecution of any future conduct
13         by Defendant, or past criminal conduct that is not set forth in the factual basis of this
14 Plea Agreement. The signature of Deputy Prosecuting Attorney for Spokane County on
15         this Plea Agreement serves as confirmation of all representations from the Spokane
16         County Prosecutor's Office.
17               21.    Integration Clause
18               The United States and Defendant acknowledge that this document constitutes the
19         entire Plea Agreement between the United States and Defendant, and no other promises,
20         agreements, or conditions exist between the United States and Defendant concerning
21         the resolution of the case. This Plea Agreement is binding only on the United States
22         Attorney's Office for the Eastern District of Washington and the Spokane County
23         Prosecutor's Office, as set forth herein, and cannot bind other federal, state, or local
24         authorities. The United States and Defendant agree that this Agreement cannot be
25         modified except in a writing that is signed by the United States and Defendant.
26
27
28                                                                        '(   '




     ;·i   EGLET GLOBAL PLEA AGREEMENT - 22
     Case 2:19-cr-00086-WFN      ECF No. 37       filed 02/12/20   PageID.98 Page 23 of 24




 1                                  Approvals and Signatures
 2         Agreed and submitted on behalf of the United States Attorney' s Office for the
 3   Eastern District of Washington.
 4   William D. Hyslop
     United States Attorney
 5
 6
 7
                                                            1--(u/1.AA>
   Davi M. Herzog                                           Date
 8 Assistant U.S. Attorney
 9
           Agreed and submitted on behalf of the Spokane County Prosecutor's Office.
10
     Larry Haskell
11   Spokane County Prosecuting Attorney
12

13    ~          J l)l~
14    Mel:s.sa. (_,, Varri ~
     Deputy Prosecuting Attorney
15
16         I have read this Plea Agreement and have carefully reviewed and discussed every
17   part of the agreement with my state and federal attorneys. I understand and voluntarily
18   enter into this Plea Agreement. Furthermore, I have consulted with my state and federal
19   attorneys about my rights, I understand those rights, and I am satisfied with the
20   representation of my state and federal attorneys in this case. No other promises or
21   inducements have been made to me, other than those contained in this Plea Agreement
22   and no one has threatened or forced me in any way to enter into this Plea Agreement. I
23   agree to plead guilty because I am guilty.
24


2s
26
     c~~~g~                                                   2- I z -2-o
                                                            Date
     Defendant
27
28

     EGLET GLOBAL PLEA AGREEMENT - 23
     Case 2:19-cr-00086-WFN      ECF No. 37     filed 02/12/20   PageID.99 Page 24 of 24




 1          I have read the Plea Agreement and have discussed the contents of the agreement
 2   with my client. The Plea Agreement accurately and completely sets forth the entirety of
 3    the agreement between the United States and my client. I concur in my client's
 4    decision to plead guilty as set forth in the Plea Agreement. There is no legal reason
 5    why the Court should not accept my client's plea of guilty.
 6
 7
 8    Mr. Roger even
 9    Federal Attorney for Defendant

10
11
      Ms. o e yn Cook                                     Date
12          ttorney for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      EGLET GLOBAL PLEA AGREEMENT- 24
